          Case 1:19-cv-00910-AWI-JDP Document 10 Filed 05/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   BILL KECK,                                           Case No. 1:19-cv-00910-JDP

10                   Plaintiff,                           FINDINGS AND RECOMMENDATIONS
                                                          THAT THIS CASE BE DISMISSED FOR
11           v.                                           FAILURE TO PROSECUTE AND FAILURE
                                                          TO COMPLY WITH COURT ORDERS
12   S. BATRA,
                                                          OBJECTIONS DUE IN THIRTY DAYS
13                   Defendant.
                                                          ORDER THAT THE CLERK ASSIGN THIS
14                                                        CASE TO A DISTRICT JUDGE
15

16

17         Plaintiff Bill Keck is a civil detainee proceeding without counsel and without

18   prepayment of fees in this civil rights action brought under 42 U.S.C. § 1983. Plaintiff’s

19   complaint was screened on December 2, 2019, and plaintiff was ordered to respond within
20   thirty days. ECF No. 8. Plaintiff, however, filed neither a response to the screening order nor

21   a first amended complaint. On April 6, 2020, the court issued an order to show cause why the

22   case should not be dismissed for failure to prosecute and comply with a court order. ECF No.

23   9. That order warned that a failure to respond would “constitute another failure to comply with

24   a court order and will result in dismissal of this case.” Id. at 2. Plaintiff has again not

25   responded. We thus recommend that the case be dismissed.

26          To manage our docket effectively, we impose deadlines and require litigants to meet
27   those deadlines. When a plaintiff fails to comply with court-imposed deadlines, the court may

28


                                                     1
              Case 1:19-cv-00910-AWI-JDP Document 10 Filed 05/15/20 Page 2 of 2


 1    dismiss the plaintiff’s case for failure to prosecute. See Fed. R. Civ. P. 41; Hells Canyon Pres.

 2    Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (“[T]he consensus among our

 3    sister circuits, with which we agree, is that courts may dismiss under Rule 41(b) sua sponte, at

 4    least under certain circumstances.”). Involuntary dismissal is a harsh penalty, but the court has

 5    a duty to administer justice expeditiously and avoid needless burden for the parties. See

 6    Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.

 7             This recommendation will be submitted to a U.S. district judge presiding over the case

 8    under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within 30 days of the service of the

 9    findings and recommendations, the parties may file written objections to the findings and

10    recommendations with the court and serve a copy on all parties. That document must be

11    captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The presiding

12    district judge will then review the findings and recommendations under 28 U.S.C. §

13    636(b)(1)(C).

14    ORDER

15             The clerk of court is ordered to assign the case to a district judge to review the

16    recommendation above.

17
     IT IS SO ORDERED.
18

19
     Dated:      May 14, 2020
20                                                          UNITED STATES MAGISTRATE JUDGE
21

22    No. 205.
23

24

25

26
27

28


                                                        2
